—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered May 10, 1993, convicting him of robbery in the third degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s Sandoval ruling, permitting cross-examination of the defendant regarding the underlying facts of a conviction for the attempted sale of a controlled substance, did not constitute an improvident exercise of discretion in a trial for robbery and criminal possession of stolen property. Trial courts have broad discretion to determine whether the proba*730tive value of evidence of prior crimes on the issue of the defendant’s credibility outweighs the risk of unfair prejudice to the defendant (see, People v Pally, 131 AD2d 889).
In addition, the defendant’s challenges to the prosecutor’s questions on cross-examination of the defendant are unpreserved for appellate review (CPL 470.05 [2]; People v Dawson, 50 NY2d 311). In any event, the prosecutor’s questions did not constitute reversible error.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 83). Sullivan, J. P., Balletta, Joy and Altman, JJ., concur.